The defendant’s petition for certification for appeal from the Appellate Court, 87 Conn. App. 440 (AC 23983), is granted, limited to the following issue:
“Did the Appellate Court properly determine that the improper introduction of fifty-three photographs, testimony regarding a ziplock bag of hair and testimony regarding the defendant’s prior misconduct constituted harmless error?”
*929The Supreme Court docket number is SC 17415.
Norman A. Pattis, in support of the petition.
Frederick W. Fawcett, supervisory assistant state’s attorney, in opposition.
Decided April 21, 2005